DETAILED ACTION
The present Office action is in response to the amendments filed on 2 MARCH 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 17 and 19 have been amended. No claims have been cancelled or added. No new subject matter has been incorporated as part of the amendments.

Response to Arguments
Applicant's arguments filed 2 MARCH 2021 have been fully considered but they are not persuasive.
With regard to claim 1, rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2020/0322610 A1 (hereinafter “Leleannec”) in view of U.S. Publication No. 2019/0158837 A1 (hereinafter “Zhang”), Applicant alleges:
A. “The Office Action mischaracterizes Zhang by implying that Zhang describes updating the K-bit probability variable of a context to be lower than it was before as part of the entropy decoding process for a given symbol or other set of video data. Zhang does not describe updating a probability model based on video data to be entropy coded at a first bit precision and then entropy coding the same video data using the updated probability mode but at a second bit precision.” (Remarks, p. 4.)
The Examiner respectfully disagrees. The disclosure of Zhang clearly describes utilizing different bit precisions, such as 7-bit and 15-bit precision for the context model See Zhang, ¶¶ [0060] and [0150]. Also described in Zhang is providing different context initialization for the video data. See Zhang, ¶¶ [0004-0005]. Because the context probability is supported in multiple bit precisions based on the type of context initialization, then part of the video data will be entropy coded at a first bit precision and part at the second bit precision. It is noted Applicant’s arguments are characterized in view of their disclosure for which the Examiner recognizes Applicant’s disclosure provides differences from the prior-art of record; however, the differences are not reflected in the claims. To appropriately characterize the differences Applicant’s representative is invited to contact the Examiner in hopes of advancing prosecution.
B. “Finally, nowhere does Zhang describe “the probability is a K-bit variable and when the model is updated K will vary and at times be lower as alleged in the Office Action.” (Remarks, p. 4.)
The Examiner respectfully disagrees for reasons similar to response to argument A, which is that Zhang expressly discloses multiple bit precisions and initializing the video data differently for multiple portions of the video data. See ¶¶ [0004-0005], [0060], and [0150]. Additionally, Applicant alleges ¶ [0168] is devoid of disclosing a probability and describes only a context, yet the exact disclosure states a “context probability.” It is the Examiner’s position given Zhang’s express disclosure of multiple bit precisions used as part of initializing a context model probability and given Zhang provides initialization for different parts of the video data, that the bit precision will differ between the initializations and at times be lower, satisfying the claim limitation.
NOTE: Applicant alleges the arguments of claim 1 extend to claims 9 and 17; however, claims 9 and 17 vary in scope by providing significantly less limitations than claim 1. For instance, each of Applicant’s argument is much narrower than the limitations required by claim 9 and unreasonably narrow than the limitations required by 
Applicant’s amendments to claim 17 obviate the 35 U.S.C. § 112(f) invocation; however, now the claim presents no express structure and is software per se.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “software per se,” which has no physical or tangible form. See MPEP § 2106.03(I). Claim 17 specifically requires “[a] decoder that performs operations” and then lists a plurality of operations. The instant application in ¶ [0047] discloses a decoder as being implemented “by providing a computer software program stored in the memory 204.” The claim recites no structure or generic placeholder invoking 35 U.S.C. § 112(f). See claim amendment dated 03/02/2021. Therefore, the claim is directed to “software per se” and is rejected for failing to fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0322610 A1 (hereinafter “Leleannec”) in view of U.S. Publication No. 2019/0158837 A1 (hereinafter “Zhang”).
Regarding claim 1, Leleannec discloses a method for decoding encoded video data using a bit precision determined based on a probability model ([0016], ll. 1-2, “a method of video decoding”), the method comprising: 
decoding syntax elements representing the encoded video data from a bitstream ([0231], ll. 7-10, “the input of the decoder 1500 includes a video bitstream, which may be generated by the video encoder 700. The bitstream is first entropy decoded;” [0235], ll. 6-8, “the decoder knows which syntax element is to be decoded next since it is fully specified in the standardized bitstream syntax”); 
updating probabilities of a probability model according to values of the syntax elements, the probabilities associated with possible values of the syntax elements, the probabilities stored using a first bit precision (FIG. 16, context update 1650; [0069] describes updating the context model, i.e., the contextual probabilities, based on the syntax elements; [0015], ll. 8-9, “variable k represents the precision of representation of the probabilities (e.g., 15)”); 

entropy decoding the syntax elements using the (FIG. 15, video decoder 1500 with entropy decoding 1530; FIG. 16, input 1601 with syntax elements is entropy decoded using the context-based entropy decoding flowchart 1600); 
dequantizing the quantized transform coefficients to produce transform coefficients (FIG. 15, video decoder 1500 with inverse quantization 1540 outputting transform coefficients to the inverse transform 1550); 
inverse transforming the transform coefficients to produce a prediction residual (FIG. 15, video decoder 1500 with inverse transform 1550 outputting prediction residual); 
reconstructing the prediction residual to produce a decoded block (FIG. 15, video decoder 1500 with prediction loop 1555-1580); and 
outputting the decoded block to an output video stream (FIG. 15, video decoder 1500 outputs from in-loop filter(s) 1565 the decoded block).
Leleannec fails to expressly disclose determining, based on the updated probabilities, a second bit precision to use to entropy decode the syntax elements, wherein the second bit precision is less than the first bit precision and entropy decoding with the second bit precision.
However, Zhang teaches determining, based on the updated probabilities, a second bit precision to use to entropy decode the syntax elements, wherein the second bit precision is less than the first bit precision and entropy decoding with the second bit precision ([0168], 2-3, “Each context is associated with a K-bit variable to indicate a probability state;” [0150] describes a 15-bit precision and [0060] describes a 7-bit precision. As per [0168], the probability is a K-bit variable and when the model is updated K will vary and at times be lower, such as the 7-bit precision; FIG. 13, video decoder 30 with entropy decoding unit 150).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have used a second, lower bit precision, as taught by Zhang ([0168]), in Leleannec’s invention. One would have been motivated to modify Leleannec’s invention, by incorporating Zhang’s invention, to reduce the usage of memory during entropy coding ([0031-0032]).
Regarding claim 2, Leleannec and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Leleannec discloses wherein a first compression throughput resulting from entropy decoding the syntax elements using the first bit precision is less than a second compression throughput resulting from entropy decoding the syntax element using the second bit precision (FIG. 16 depicts the entropy decoding of the syntax element with the updated context model. Note, in combination with Zhang’s disclosure of the different precision ([0060], [0150], and [0168]), whenever the precision is lower the processing of the syntax will be quicker and therefore an increased “throughput”).
Regarding claim 3, Leleannec and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Leleannec discloses wherein updating the probabilities of the probability model according to the values of the syntax elements comprises: updating at least one of the probabilities after processing individual ones of the syntax elements (FIG. 16, context update 1650 with context model update 1652 and context state update 1654).
Regarding claim 4, Leleannec and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses wherein determining the second bit precision to use to entropy decode the syntax elements comprises:
determining a number of bits by which to reduce the first bit precision based on the updated probabilities and determining the second bit precision based on the number of bits ([0136-0139] discloses updating the probability using a bit precision k; [0060] and [00150], and [0168] describe using different bit precisions, where when the bit precision is lowered, it’ll be determined as a reduced bit precision with a lower bit precision). The same motivation of claim 1 applies to claim 4.
Regarding claim 5, Leleannec and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Leleannec discloses wherein entropy decoding the syntax elements using the second precision to produce the quantized transform coefficients comprises: arithmetic coding the syntax elements using the second bit precision (FIG. 16 depicts context adaptive binary arithmetic coding (CABAC) entropy decoding of syntax elements. Note, Zhang additionally uses CABAC for entropy decoding in [0005]).
Regarding claim 6, Leleannec and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Leleannec discloses wherein the encoded video data includes non-binary symbols ([0068], l. 4, “converts all non-binary symbols to binary”).
Regarding claim 7, Leleannec and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Leleannec discloses wherein the first bit precision is a 15-bit precision([0015], ll. 8-9, “variable k represents the precision of representation of the probabilities (e.g., 15)”).
Leleannec fails to expressly disclose the second bit precision is a 7-bit precision.
However, Zhang discloses the second bit precision is a 7-bit precision ([0060], 2-3, “probability models as 7-bit entries”). The same motivation of claim 1 applies to claim 7.
Regarding claim 9, the limitations are the same as those in claim 1. Therefore the same rationale of claim 1 applies equally as well to claim 9. Additionally, Leleannec discloses a processor configured to execute instructions stored in a non-transitory storage medium ([0018], “apparatus including a processor, and at least one memory coupled to the processor;” [0019], “computer-readable program product”).
Regarding claim 10, the limitations are the same as those in claim 2. Therefore the same rationale of claim 2 applies equally as well to claim 10.
Regarding claim 11, the limitations are the same as those in claim 1. Therefore the same rationale of claim 1 applies equally as well to claim 11. Note, this is equivalent to lines 4-8 of claim 1.
Regarding claim 12, the limitations are the same as those in claim 3. Therefore the same rationale of claim 3 applies equally as well to claim 12.
Regarding claim 13, the limitations are the same as those in claim 4. Therefore the same rationale of claim 4 applies equally as well to claim 13.
Regarding claim 14, the limitations are the same as those in claim 6. Therefore the same rationale of claim 6 applies equally as well to claim 14.
Regarding claim 15, the limitations are the same as those in claim 7. Therefore the same rationale of claim 7 applies equally as well to claim 15.
Regarding claim 17, the limitations are the same as those in claim 1. Therefore the same rationale of claim 1 applies equally as well to claim 17. Additionally, Leleannec discloses a probability model update mechanism ([0013], “processor;” FIG. 16, context update 1650) and an entropy decoding mechanism ([0013], “processor;” FIG. 16, CABAC 1600 and entropy decoding 1640).
Regarding claim 18, Leleannec and Zhang disclose all of the limitations of claim 17, as outlined above. Additionally, Leleannec discloses wherein a first compression throughput resulting from producing the entropy decoding symbols using the first number of bits is less than a second compression throughput resulting from producing the entropy decoded symbols using the second number of bits (FIG. 16 depicts the entropy decoding of the syntax element with the updated context model. Note, in combination with Zhang’s disclosure of the different precision ([0060], [0150], and [0168]), whenever the precision is lower the processing of the syntax will be quicker and therefore an increased “throughput”).
Regarding claim 19, Leleannec and Zhang disclose all of the limitations of claim 17, as outlined above. Additionally, Zhang discloses wherein the entropy decoding mechanism receives data indicative of the second number of bits from the probability model update mechanism ([0228] describes a processor and software modules for decoding, where the decoding mechanism and update mechanism represents modules of code and the entropy decoder (i.e., entropy decoding mechanism) decodes according to the bit precision reported by the module that determined the bit precision (i.e., update mechanism)). The same motivation of claim 17 applies to claim 19.
Regarding claim 20, Leleannec and Zhang disclose all of the limitations of claim 17, as outlined above. Additionally, Zhang discloses wherein the second number of bits represent a number of most significant bits of the first number of bits ([0168] describes a variable K-bit precision, where K represents a MSB and when updating from one K to another, each will represent a MSB and therefore when K is reduced, it’ll represent the new MSB in view of the previous number of bits (e.g., reducing from 15 to 7 bits, the 7th bit is effectively the new MSB)).
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0322610 A1 (hereinafter “Leleannec”) in view of U.S. Publication No. 2019/0158837 A1 (hereinafter “Zhang”), and further in view of U.S. Publication No. 2018/0205952 A1 (hereinafter “Said”).
Regarding claim 8, Leleannec and Zhang disclose all of the limitations of claim 1, as outlined above. Leleannec and Zhang fail to expressly disclose wherein the probability model is a cumulative distribution function array.
However, Said teaches wherein the probability model is a cumulative distribution function array ([0067], 1-4, “the data modeling unit (320) can receive a sequence of N random symbols Sk and output the cumulative probability distribution C(Sk) and symbol probability p(Sk)”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have a cumulative distribution function model, as taught by Said ([0067]), in Leleannec and Zhang’s invention. One would have been motivated to modify Leleannec and Zhang’s invention, by incorporating Said’s invention, to improve coding efficiency while minimizing loss in compression ([0007-0014]).
Regarding claim 16, the limitations are the same as those in claim 8. Therefore, the same rationale of claim 8 applies equally as well to claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481